EXHIBIT 10.51

LANDLORD CONSENT TO SUBLEASE

 

  Re:

That certain Lease Agreement dated March 1, 2001 (the “Lease”), by and between
Franklin Forest Investors, LLC (as successor-in-interest to Duke-Weeks Realty
Limited Partnership) (“Landlord”), and CCA Global Partners, Inc. (f/k/a Carpet
Co-op of America Association) (“Tenant”) for premises known and numbered locally
as 811 Livingston Court, Marietta, Georgia 30067 (the “Premises”)

The undersigned Landlord hereby acknowledges that Tenant is the current tenant
under the Lease. Landlord hereby consents to a sublease (the “Sublease”) by
Tenant, as sublessor, to SpineMedica Corp., a Florida corporation (“Sublessee”),
as Sublessee, of a portion of the Premises that are the subject of the Lease
(the “Subleased Premises”), as such Subleased Premises are more particularly
described in the Sublease; provided that: (1) the Sublease is and remains
subject and subordinate in all respects to the terms and conditions of the
Lease; (2) Tenant is and shall remain primarily liable under the Lease as tenant
under the Lease; (3) Sublessee shall not have and is not being given any right
to holdover or continue to occupancy after the expiration or other termination
of the term of the Lease, it being understood that any such expiration or other
termination of the Lease shall automatically terminate the Sublease and all of
Sublessee’s rights and interests thereunder; (4) in the event that any claim,
demand, cause of action, liability or other dispute by or through Sublessee
exists (collectively, a “Sublessee Claim”), Tenant agrees to and shall and does
hereby indemnify, defend and hold Landlord harmless from and against any and all
such Sublessee Claims, including without limitation reasonable attorneys’ fees
and court costs arising out of or in connection with, or resulting from, any
such Sublessee Claim; and (5) the form of such Sublease is as attached hereto as
Exhibit A and incorporated herein by this reference and made a part hereof.

The foregoing is agreed to as of the 25th day of April, 2007.

 

FRANKLIN FOREST INVESTORS, LLC, a Delaware limited liability company

By:

 

GEHS Funding II, L.L.C., a Delaware limited liability company

 

its sole member

By:

 

High Street Equity Advisors II, LLC, a Massachusetts limited liability company

 

its manager

 

By:

 

/s/ Dan Coughlin

   

Name:

 

Dan Coughlin

   

Its:

 

Authorized Member

READ, AGREED TO AND ACCEPTED BY TENANT THIS 9th DAY OF APRIL, 2008.

TENANT: CCA GLOBAL PARTNERS, INC.

 

By:

 

/s/

Its:

 

Vice President, Real Estate

Date:

 

April 9, 2007



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF SUBLEASE

(to be attached)

 

- 2 -



--------------------------------------------------------------------------------

SUBLEASE

THIS SUBLEASE AND AGREEMENT made this 9th day of April, 2007 by and between CCA
Global Partners, Inc. (f/k/a Carpet Co-op of America Association), (hereinafter
referred to and called Sublessor), and SpineMedica, Corp., a Florida corporation
(hereinafter referred to and called Sublessee).

WHEREAS, Sublessor has heretofore entered into a Lease Indenture (Principal
Lease) dated March 1, 2001 with Lessor named in Exhibit “A” attached hereto and
incorporated by reference herein (Prime Lessor), whereby Prime Lessor leased to
Sublessor the real estate described in Section 1 of the Principal Lease, known
as 811 Livingston Court, Marietta, Georgia 30067 (the “Building”) containing
20,780 rentable sq. ft. and listed in Exhibit “A” attached hereto and
incorporated by reference herein.

WHEREAS, Sublessor desires to sublease a portion of the building containing
12,199 sq. ft. said real estate to Sublessee;

WHEREAS, this Sublease and Agreement is contingent upon Sublessor obtaining
written consent from the Prime Lessor to sublease the Sublease Premises to
Sublessee;

NOW, this Sublease and Agreement witnesseth that in consideration of their
mutual covenants and agreements herein contained, and in consideration of the
sum of One Dollar ($1.00) from Sublessee to Sublessor in hand paid, receipt of
which is hereby acknowledged by Sublessor, the parties hereto agree as follows:

1. Sublessor hereby subleases and rents unto Sublessee, and Sublessee hereby
subleases and rents from Sublessor, the portion of the real estate as referenced
above covered by the Principal Lease for a period of one year four months years
commencing April 1, 2007 and terminating July 31, 2008. Except as set forth
herein, this Sublease is made upon and shall be subject to all of the terms,
covenants and conditions of the Principal Lease, copies of which have been
furnished to Sublessee by Sublessor, and the terms and covenants and conditions
of which are hereby incorporated herein by reference. Notwithstanding the
foregoing, the option to extend the Principal Lease contained in Exhibit “D” is
not to be construed as part of the Principal lease. Sublessee hereby covenants
and agrees to perform and observe and be bound by all of the terms, covenants,
acknowledgements and conditions by or on the part of the Lessees under the
Principal Lease from and after the date hereof, and to hold Sublessor harmless
from and against any liabilities under or pursuant to the Principal Lease by
reason of Sublessee’s failure to fully comply with any and all of said duties,
covenants and obligations of the Lessee under and pursuant thereto or by reason
of Sublessee’s conduct or management of the business conducted by Sublessee.
Sublessee acknowledges that Sublessor does not, pursuant to this Sublease,
covenant or agree to do or perform any obligations undertaken or assumed by the
Lessor under the Principal Lease; Sublessor will, however, use its best efforts
to obtain performance by Lessor under the Principal Lease.

This Sublease shall automatically terminate on the termination, cancellation or
expiration of the Principal Lease between Lessee (Sublessor) and the Prime
Lessor.

2. Sublessee may not assign or sublease his rights in or interest under this
Sublease without the prior written consent of Sublessor.

 

- 3 -



--------------------------------------------------------------------------------

3. The monthly rental of this Sublease shall be due and payable commencing
June 1, 2007 and continuing thereafter on the 1st day of each month and required
to be paid directly by Sublessee, it successor and assigns, to Sublessor.
Monthly rental is as follows:

 

06/01/07 – 05/31/08

   $5.00 per sq. ft.    $5,082.92

06/01/08 – 07/31/08

   $5.13 per sq. ft.    $5,215.07

Sublessor, its successors or assigns, shall, pursuant to the terms of the
Principal Lease, pay original rent reserved to the Prime Lessor, its heirs,
executors or assigns, as the same shall have become due.

4. Effective with the commencement of this Sublease, Sublessee agrees to pay all
Common Area Maintenance, Outside common Area Utilities, Real Estate Taxes and
Insurance which may become due on the Sublease Premises during the term of this
Sublease under the same terms and conditions as stated in the Principal Lease.
The Common Area Maintenance, Outside Common Area Utilities, Real Estate Taxes
and Insurance is currently $1.16 per sq. ft. ($1,179.24 per month). The
“Controllable Expenses” as defined in the Principal Lease shall be limited to a
seven percent (7%) per annum increase over the amount of the “Controllable
Expenses” for the immediately preceding calendar year.

5. Sublessor shall pay all Utilities for the building and bill Sublessee monthly
for their pro rata share. Sublessee’s prorate share will be based on 12,199
square feet out of the total 20,780 square feet. Sublessor shall provide
Sublessee with copies of the utility bills with the invoice. Further Sublessee
will pay its prorate share o f the HVAC maintenance contract on a quarterly
basis. The current total quarterly payment for the HVAC maintenance contract is
$738.00 and Sublessee’s pro-rata share shall be $433.28, subject to adjustment
upon annual renewal of the contract.

6. In the event that (i) Sublessee shall be in default under any of the
provisions of Paragraph 3 above or any of the other provisions of this Sublease,
and shall continue to be in default after thirty (30) day’s written notice
thereof from Sublessor; or (ii) a petition in bankruptcy be filed by or against
Sublessee in any court of competent jurisdiction; or Sublessee be declared
insolvent by any court of competent jurisdiction and a receiver of his property
appointed, or Sublessee resort to an assignment of the assets for the benefit of
his creditors’ then Sublessor shall have the right to terminate this Sublease
and to take possession of the Subleased Premises.

7. Sublessee shall keep the interior of the Subleased. Premises in good
condition and repair as stated in Section 7.01 of the Principal Lease. In
accordance with Section 7.01 of the Principal Lease, Sublessor shall be
responsible for the maintenance, repair and replacement of the HVAC systems of
the building, including the Subleased Premises and Sublessee shall not he
responsible for the cost of repairs and replacements exceeding $1,707.86 per
year.

8. Sublessee agrees to obtain an appropriate business lease holders insurance
policy for general liability and the contents of the facility. Sublessee shall
deliver to Sublessor certificates of the insurers evidencing that proper and
reasonable insurance has been obtained as required by Sublessor under the
Principal Lease.

9. All agreements, covenants and conditions contained in this Sublease shall be
binding upon and inure to the benefit of the parties hereto and their respective
heirs, successors and assigns.

 

- 4 -



--------------------------------------------------------------------------------

10. Sublessee shall take the Sublease Premises in “as is” condition. Sublessor,
at its expense, shall construct a demising wall and other improvements necessary
to demise the Sublease Premises from the balance of Sublessor’s space in the
Building.

11. Sublessee shall have the right to use the existing wiring, cabling,
furniture, equipment and work stations (the “FF&E”), with the exception of the
FF&E located in the office designated to Sandy Mishkin, located in the Sublease
Premises at no additional cost to Sublessee. Sublessee shall have the option to
purchase existing “FF & E” upon expiration of the Sublease.

12. Sublessor shall provide Sublessee with three (3) parking spaces per 1,000
rentable square feet during the term of this Sublease at no additional cost to
Sublessee.

13. Sublessee shall be allowed to locate their computer and phone equipment in
the computer room currently used by Sublessor. Sublessee shall not use any of
Sublessor’s equipment to connect to Sublessee’s equipment. Sublessor shall be
allowed access to the Sublease Premises to access the computer room at all times
as needed for repairs, maintenance, etc.

14. Sublessee shall deposit with Sublessor upon Sublease execution the sum of
$12,524.32 to be applied as follows: (i) $6,262.16 to be applied to the first
full months’ rent and (ii) $6,262.16 to be applied as a Security Deposit to be
held by Sublessor; without liability for interest, as security for the faithful
performance by Sublessee of all the terms of this Sublease by Sublessee to be
observed and performed, it being expressly understood that this Security Deposit
is not an advance payment of Rent or a measure of Sublessor’s damages in case of
default by Sublessee. The Security Deposit shall not be mortgaged, assigned,
transferred, or encumbered by Sublessee without the prior written consent of
Sublessor and any such act on the part of Sublessee shall be without force and
effect and shall not be binding upon Sublessor. Sublessor’s obligations with
respect to the Security Deposit are those of a debtor and not trustee. Sublessor
may maintain the Security Deposit separate and apart from Sublessor’s general
funds or may commingle it with Sublessor’s general and other funds. Sublessor
shall not be required to pay Sublessee interest on the Security Deposit.

IN WITNESS WHEREOF, Sublessor and Sublessee have duly executed this Sublease
under seal on the day and year first above written.

 

Witness:

   

Sublessor: CCA Global Partners, Inc.

/s/

   

/s/ Ronnie Caesar

   

By:

 

Ronnie Caesar

   

Its:

 

Vice President, Real Estate

Witness:

   

Sublessee: SpineMedica, Corp.

/s/

   

/s/ Rebeccah Brown

   

By:

 

Rebeccah Brown

   

Its:

 

Vice President, Operations

 

- 5 -



--------------------------------------------------------------------------------

LETTER OF CREDIT

Sublessee agrees, in addition to and not in lieu of the Security Deposit, to
deliver to Sublessor upon execution of this Sublease a clean, irrevocable letter
of credit (the “Letter of Credit”) established in Sublessor’s (and its
successors’ and assigns’) favor in the amount of Twenty-Five Thousand and 00/100
Dollars ($25,000.00), issued by a federally insured banking or lending
institution reasonably acceptable to Sublessor and in other form and substance
reasonably acceptable to Sublessor. The Letter of Credit shall specifically
provide for partial draws and shall by its terms be transferable by the
beneficiary thereunder. Any transfer fees shall be payable by Sublessee. If
Sublessee fails to make any payment of rent or other charges due to Sublessor
under the terms of this Sublease or otherwise defaults hereunder, beyond any
applicable notice and cure period, Sublessor, at Sublessor’s option, may make a
demand for payment under the Letter of Credit in an amount equal to the amounts
then due and owing to Sublessor under this Sublease. In the event that Sublessor
draws upon the Letter of Credit, Sublessee shall present to Sublessor a
replacement Letter of Credit in the full letter of Credit Amount satisfying all
of the terms and conditions of this paragraph within ten (10) days after receipt
of notice from Sublessor such draw. Sublessee’s failure to do so within such
10-day period will constitute a default hereunder (Sublessee waiving any
additional notice and grace or cure period), and upon such default Sublessor
shall be entitled to immediately exercise all rights and remedies available to
it hereunder, at law or in equity. Sublessor’s election to draw under the Letter
of Credit and to hold the proceeds of the drawing under the Letter of Credit as
a part of Sublessee’s Security Deposit shall not be deemed a cure of any default
by Sublessee hereunder and shall not relieve Sublessee from its obligation to
present to Sublessor a replacement Letter of Credit, which complies with the
terms and conditions of this Sublease. Sublessee acknowledges that any proceeds
of a draw made under the Letter of Credit and thereafter held as a part of
Sublessee’s Security Deposit may be used by Sublessor to cure or satisfy any
obligation of Sublessee hereunder as if such proceeds were instead proceeds of a
draw made under a Letter of Credit that remained outstanding and in full force
and effect at the time such amounts are applied by Sublessor to cure or satisfy
any such obligation of Sublessee. Sublessee hereby affirmatively disclaims any
interest Sublessee has, may have, claims to have, or may claim to have in any
proceeds drawn by Sublessor under the Letter of Credit and held in accordance
with the terms hereof. This Letter of Credit will expire upon final payment of
all debts due to Sublessor, including but not limited to the amounts set forth
in this Sublease Agreement as well as all annual reconciliation billings
pursuant to the Principal Lease submitted to Sublessor by Prime Lessor.

 

- 6 -



--------------------------------------------------------------------------------

STATE OF GEORGIA

COUNTY OF COBB

I the undersigned authority, a Notary Public in and for said County in said
State, hereby certify that Ronnie Caesar, Vice President, Real Estate, whose
name(s) are signed to the foregoing lease, and who are know to me, have
acknowledged before me this day that, being informed of the contents of said
instrument, they, as such officers and with full authority, executed the same
voluntarily for and as the act of said company.

GIVEN under my hand and official seal on this 9th day of April, 2007.

 

       

/s/ Judi Grant

   

Notary Public

(SEAL)

   

My Commission Expires:

 

2/19/10

STATE OF GEORGIA

COUNTY OF COBB

I the undersigned authority, a Notary Public in and for said County in said
State, hereby certify that Rebeccah Brown, Vice President, Operations, whose
name(s) are signed to the foregoing lease, and who are know to me, have
acknowledged before me this day that, being informed of the contents of said
instrument, they, as such officers and with full authority, executed the same
voluntarily for and as the act of said company.

GIVEN under my hand and official seal on this 9th day of April, 2007.

 

       

/s/ Judi Grant

   

Notary Public

(SEAL)

   

My Commission Expires:

 

2/19/10

 

- 7 -



--------------------------------------------------------------------------------

April 5, 2007

CCA Global Partners, Inc.

811 Livingston Court

Marietta, Georgia 30067

Gentlemen:

We hereby establish our Irrevocable Standby Letter of Credit in favor of CCA
Global Partners, Inc. f/k/a Carpet Co-op of America Association (Beneficiary)
for the account of SpineMedica, Corp. up to an aggregate amount Of Twenty Five
Thousand Dollars and 00/100 Dollars ($25,000) available by your sight draft
payable at Security Bank of North Fulton (Issuing Bank).

Sight drafts up to the aggregate amount of the Letter of Credit, payable to the
Beneficiary, and drawn on Security Bank of North Fulton will be paid when
accompanied by a statement signed by an authorized agent of the Beneficiary that
the amount of the draft represents amounts due and payable to the Beneficiary
under the terms of a Sublease Agreement on 811 Livingston Court, Marietta,
Georgia. The statement is to further warrant that the amounts being drawn are
owed beyond any applicable notice and cure period.

This Letter of Credit is Transferable upon request by the Beneficiary and notice
to the Bank.

Drafts must be drawn and presented at our offices at 2380 Old Milton Parkway,
Alpharetta, Georgia 30004, no later than April 15, 2009. Each draft must state
that it is drawn under our Letter of Credit No. 0012. Proceeds of the draft will
be remitted per the Beneficiary’s instructions with any special handling costs,
such as wire fees at the Beneficiary’s expense.

Unless otherwise expressly stated, this credit is subject to the uniform customs
and practices for commercial documentary credits fixed by Brochure 500 of the
International Chamber of Commerce.

We hereby agree with the drawers, endorsers and bona fide holders of all sight
drafts drawn under and in compliance with the terms of this credit that such
drafts will be duly honored upon proper presentation.

 

Yours very truly,

/s/ Stephen L. Stillman

Stephen L. Stillman

Senior Vice President